PER CURIAM.
We affirm a judgment as to coverage in favor of the plaintiffs (insureds) on an uninsured motorist claim. It is undisputed that the insureds did not sign a written rejection of uninsured motorist coverage incident to Mrs. Doss’ application for a new liability policy subsequent to expiration of the insureds’ prior policy. See § 627.727(1), Fla. Stat. (Supp.1996). A review of the record supports the trial court’s conclusion, in directing a verdict in favor of the insureds, that the insurer failed to meet its burden to prove, absent a written rejection, that there was an informed knowing rejection of uninsured motorist coverage. See Travelers Ins. Co. v. Spencer, 397 So.2d 358 (Fla. 1st DCA 1981)(insuranee company presented insufficient evidence of an informed knowing rejection of uninsured motorist coverage).
WARNER, C.J., STONE, J., and GLICKSTEIN, HUGH S., Senior Judge, concur.